Citation Nr: 0324256	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2000 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Detroit, 
Michigan.  The RO denied entitlement to service connection 
for PTSD.  

The veteran is noted to have filed a claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002) to which the RO responded with a letter notifying 
of VA's duty to assist in January 2002.  As this issue has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
clarification, consideration and appropriate adjudicative 
action if/as warranted.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

In January 2003 the Board undertook additional development on 
the disability at issue pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  

In April 2003 the Board provided notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  

The matter was returned to the Board prior to the completion 
of the development requested by the Board.  Specifically, it 
is noted that the veteran did submit a stressor statement in 
February 2000, in which he alleged having arrived in Vietnam 
on August 14, 1965, and one week later was helilifted to 
"mop up" operations in which he was subjected to rifle fire 
around him.  He alleged that during this operation, he was 
placed on guard duty and his first night he could smell death 
and hear sounds of someone moaning for help.  The following 
day he stepped on what he thought was a booby trap but was a 
dead person's arm.  

His stressor statement contains further allegations of 
subsequent stressors including encountering a Viet Cong (VC) 
base camp on patrol, which resulted in combat that killed 
some of the men in his unit.  He gave the names of those 
killed as "Pvt. Rossie" and "Vic."  


The veteran also alleged being involved in several operations 
reported as "Operation Piranha," "Operation Neptune," 
"Operation Black Ferret," "Operation Utah" and "Operation 
Indiana."  He alleged being under persistent fire and combat 
conditions while participating in all these operations.  He 
further elaborated on his stressors during a March 2001 VA 
examination.  

There has been no apparent follow-up to attempt to verify 
these claimed stressors.  A handwritten notation indicates 
that a letter was to be typed to the U.S. Center for Research 
of Unit Records (USCRUR), but there is no evidence that 
contact was made with this agency to obtain these records.

Although a VA PTSD examination was undertaken in March 2001, 
at the time of this examination, none of the claimed 
stressors had been verified.  In order for an examination to 
be sufficient for the purpose of determining whether service 
connection for PTSD is warranted, it must include a review 
only of those stressors that have been verified by credible 
supporting evidence.  See 38 C.F.R. § 3.304 (f) (2002).  

Finally, the Board further notes that the veteran has not 
been sent a development letter advising him of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
regarding the issue on appeal.  The October 2000 statement of 
the case used the now defunct "well grounded" standards, 
and the January 2002 supplemental statement of the case only 
contains part of the duty to assist provisions under the 
VCAA.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  

3.  The VBA AMC should prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors; provide USASCRUR 
with a description of all alleged 
stressors identified by the veteran, to 
include a copy of the stressor statement 
provided by the veteran in February 2000, 
that outline the above described 
stressors, to include the numerous 
operations the veteran described 
participating in, including the stressors 
related to the "mop up" operation that 
he alleged he participated in mid to late 
August 1965.  

The VBA AMC should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  If further clarification 
of the veteran's claimed stressors is 
necessary, he should be contacted with a 
request for such clarification.  

4.  Thereafter, and only if any claimed 
stressor or stressors is/are verified, 
the veteran should be afforded a VA 
special psychiatric examination to 
ascertain the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s) found present, including 
claimed PTSD.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examiner must 
be sent and review the following 
instructions for review prior to the 
examination:  
a.  Only verified stressors can be 
considered by the examiner for the 
purpose of determining whether any 
stressors in service have resulted in 
PTSD;

b.  After consideration of these 
stressors, the examiner should explain 
whether they satisfy the criteria to 
support a diagnosis of PTSD;

c.  If the stressors satisfy the criteria 
to support a diagnosis of PTSD, the 
examination should proceed to include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales; 

d.  If PTSD is diagnosed, the examiner 
MUST enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner MUST identify the 
stressor(s) supporting the diagnosis; 

e.  If PTSD is not diagnosed or if there 
are additional psychiatric disorders, the 
examiner should opine as to whether any 
such disorder(s) is/are related to 
service, or if preexisting service, 
was/were aggravated thereby.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  

The report of the examination should 
include a complete rationale for all 
opinions expressed and conclusions 
reached.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures, including additional 
examination and medical opinions if 
deemed warranted.  The Board errs as a 
matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to the 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for PTSD.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the January 2002 
supplemental statement of the case 
(SSOC).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the VBA 
AMC; however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claim 
for service connection.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


